UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2011 MANPOWER INC. (d/b/a ManpowerGroup) (Exact name of registrant as specified in its charter) Wisconsin 1-10686 39-1672779 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 961-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 16, 2011, ManpowerGroup (the “Company”)appointed William Downe and Patricia Hemingway Hall to its Board of Directors, subject to ratification of the Company’s shareholders at the 2011 Annual Meeting, scheduled for May 3, 2011.If ratified, Mr. Downe’s appointment will be effective at the close of the 2011 Annual Meeting and Ms. Hemingway Hall’s appointment will be effective at the close of the Board of Directors Meeting held that same day. The press release issued by the Company announcing the appointments of Mr. Downe and Ms. Hemingway Hall is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Exhibits. Exhibit No. Description Press Release dated April 20, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MANPOWER INC. (d/b/a ManpowerGroup) Dated:April 20, 2011 By: /s/ Kenneth C. Hunt Kenneth C. Hunt Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated April 20, 2011
